                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DANDRE GRIER,

                        Plaintiff,

 v.                                                  Case No. 3:16-CV-525-NJR-GCS

 JACOB ANDERSON, ETHAN CLARY,
 TREVOR GOODRUM, BENJAMIN
 VAUGHN, and UNKNOWN PARTY,

                        Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is the Report and Recommendation by Magistrate Gilbert

C. Sison (Doc. 80), which recommends that the Court deny the Motion for Summary

Judgment filed by Defendants Ethan Clary (“Clary”), Trevor Goodrum (“Goodrum”), and

Benjamin Vaughn (“Vaughn”) (Doc. 69). Defendants timely objected to the Report and

Recommendation (Doc. 84). For the reasons set forth below, the Court adopts in part and

rejects in part the Report and Recommendation.

                                      STANDARD OF REVIEW

       When timely objections are filed, the Court must undertake de novo review of the

portions of the Report and Recommendation subject to objections. 28 U.S.C. § 636(b)(1); FED.

R. CIV. P. 72(b); SDIL-LR 73.1(b); Jackson v. United States, 859 F.3d 495, 498 (7th Cir. 2017). This

requires the Court to look at all evidence contained in the record, give fresh consideration to

those issues referred to by the specific objections that have been made, and make a decision

“based on an independent review of the evidence and arguments without giving any


                                           Page 1 of 9
presumptive weight to the magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d

651, 661 (7th Cir. 2013). The Court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

                                     FINDINGS OF FACT

       As Defendants have objected only to select portions of the facts as described by Judge

Sison, this Court generally adopts the Findings of Fact in Judge Sison’s Report and

Recommendations (Doc. 80 at 4–10) and finds de novo the facts discussed below.

       Defendants argue that there is no inconsistency between the deposition testimony of

Vaughn and Goodrum and their incident reports. The Court has reviewed these documents,

and finds as follows:

   1. In Vaughn’s incident report, completed on August 1, 2015, at 10:30 p.m., Vaughn

       described an incident that had occurred at approximately 6:28 p.m. that day. Vaughn

       stated that he observed Anderson pull Grier aside for a “random shakedown” and

       order him to put his tray down. Vaughn wrote that Grier said “fuck you” to Anderson

       and that Anderson ordered Grier to set down his tray and turn around. Vaughn wrote

       that Grier then set his tray on the dietary table and again said “fuck you” and

       “forcefully pushed c/o Anderson in the chest with both hands[,]” after which Vaughn

       responded, ordering Grier to stop resisting. Vaughn stated that Grier then “began

       struggling with c/o Anderson” after which Vaughn called a Code 1, and officers Cales

       and Goodrum “assisted in trying to gain control of i/m Grier.” Vaughn further states

       that he saw Grier “grab ahold of c/o Anderson” and that Vaughn then deployed

       pepper spray to Grier’s “mucous membrane area” (Doc. 72-1 at 2).

   2. In Vaughn’s deposition, he says that he saw Anderson go up to Grier for a pat-down

                                        Page 2 of 9
       and heard Grier use an expletive, after which Anderson told him to set his tray down.

       Vaughn stated that he saw Grier “moving towards the table” after which Vaughn

       thought that the “incident was done” and he “went back to scanning the room.”

       However “out of the corner of [Vaughn’s] eye” he then “saw the offender make

       contact with the officer” and “that’s when the officer shoved the offender to create

       distance.” Vaughn then called the Code 1, Grier continued to resist staff, and Vaughn

       then sprayed him with pepper spray (Doc. 70-3 at 11).

   3. In Goodrum’s incident report, completed on August 1, 2015 at 10:30 p.m., Goodrum

       described an incident that occurred at 6:28 p.m. that day. Goodrum stated that while

       watching the chow line, Goodrum witnessed “I/M Grier yell ‘fuck you’ and then

       forcefully push C/O Anderson.” Goodrum stated that he then “assisted in getting

       I/M Grier to the floor after Lt. Vaughn 5977 used pepper spray to gain control of I/M

       Grier” (Doc. 72-2).

   4. In Goodrum’s deposition testimony, he stated that did not witness what happened

       prior to hearing Grier say “fuck you,” and looking over and seeing “some sort of small

       scuffle.” At that point, he received the Code 1 and responded, pinning Grier to the

       wall (Doc. 70-4 at 6).

                                   PROCEDURAL HISTORY

       On May 12, 2016, Grier filed his complaint against defendants Anderson, Vaughn,

Goodrum, and Clary, as well as Warden R.D. Moore of Lawrence Correctional Center,

Correctional Officer Bangert, and an unidentified nurse at Lawrence Correctional Center

Doc. 1). Judge Michael J. Reagan reviewed the complaint and allowed Grier to proceed on

five counts:


                                        Page 3 of 9
          Count One:            Excessive Force claim against Defendant Anderson for the
                                events of August 1, 2015, including pushing Plaintiff,
                                pepper spraying him, pushing him into the ground, and
                                running his head into the wall;

          Count Two:            Excessive Force claim against Goodman [sic] and Vaughn
                                for running Plaintiff’s head into the wall on August 1, 2015
                                while he was handcuffed;

          Count Three:          Deliberate indifference claim against Anderson, Goodman
                                [sic], and Vaughn for not taking Plaintiff directly to health
                                care after the incident;

          Count Four:           Deliberate indifference claim against Clary for refusing to
                                get Plaintiff medical attention for his injuries on several
                                occasions prior to August 4, 2015; and

          Count Five:           Deliberate indifference claim against unknown nurse Jane
                                Doe for refusing to treat Plaintiff’s injuries on August 1,
                                2015.

(Doc. 8 at 6). 1

          On September 14, 2018, Defendants Clary, Goodrum, and Vaughn filed a Motion for

Summary Judgment, arguing that they are entitled to summary judgment on Counts Two,

Three, and Four (Doc. 69 at 1–2). Grier timely responded, stating that he withdrew his

deliberate indifference claims against Defendants Vaughn and Goodrum from Count Three

but otherwise opposing summary judgment on Counts Two and Four (Doc. 72 at 2, 11 n. 2).

          In his Report and Recommendation (Doc. 80), Judge Sison recommended denying

summary judgment on Counts Two, Three, and Four. On Count Two, Judge Sison contrasted

defendants’ contentions based on the video recording and depositions with Grier’s argument

that the depositions and incident reports showed inconsistencies, finding that there were

material issues of fact that must be decided by a jury (Id. at 12–13). On Count Three, Judge



1   This case was transferred to the undersigned because Judge Michael J. Reagan retired last year.

                                               Page 4 of 9
Sison found that “the record contains conflicting evidence as to whether [Vaughn and

Goodrum] were aware that Grier was injured during the altercation and whether they

refused to help Grier to get the medical treatment he needed” (Id. at 14) Similarly, on Count

Four, Judge Sison found that the record contained conflicting evidence regarding Grier’s

version of events and Clary’s version of events (Id.). Lastly, Judge Sison recommended that

the Court dismiss the Unknown Party in Count Five for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (Id. at 15).

       Defendants Vaughn, Goodrum, and Clary timely objected to Judge Sison’s

recommendations as to Counts Two and Three. On Count Two, Defendants argue that Judge

Sison failed to consider the perceived threat observed by Vaughn and Goodrum prior to the

use of force (Doc. 84 at 3). On Count Three, Defendants argue that Grier’s statement that he

withdrew his deliberate indifference claims against Vaughn and Goodrum should be

sufficient to grant summary judgment, arguing in the alternate that it is undisputed that

Vaughn and Goodrum had no involvement with Grier after the altercation (Id. at 4–5).

                                       LEGAL STANDARDS

       Summary judgment is only appropriate if the movant “shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED. R. CIV. P.

56(a)). Once the moving party has set forth the basis for summary judgment, the burden then

shifts to the nonmoving party who must go beyond mere allegations and offer specific facts

showing that there is a genuine issue of fact for trial. FED. R. CIV. P. 56(e); see Celotex Corp. v.

Catrett, 477 U.S. 317,232-24 (1986).

       In determining whether a genuine issue of fact exists, the Court must view the

                                           Page 5 of 9
evidence and draw all reasonable inferences in favor of the party opposing the motion.

Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001); see also Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986). A merely cognizable issue of fact is insufficient to deny summary

judgment, and an opposing party must present sufficient evidence to enable a reasonable

jury to render a verdict in their favor. Anderson, 477 U.S. at 251–52; Hobgood v. Illinois Gaming

Board, 731 F.3d 635, 643 (7th Cir. 2013). A “court may not assess the credibility of witnesses,

choose between competing inferences or balance the relative weight of conflicting

evidence[.]” Reid v. Neighborhood Assistance Corp. of America, 749 F.3d 581, 586 (7th Cir. 2014)

(quoting Abdullahi v. City of Madison, 423 F.3d 763, 769 (7th Cir. 2005)). However, the

nonmoving party must offer more than “[c]onclusory allegations, unsupported by specific

facts,” to establish a genuine issue of material fact. Payne v. Pauley, 337 F.3d 767, 773 (7th Cir.

2003) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)). “Inferences and opinions

must be grounded on more than flights of fancy, speculations, hunches, intuitions, or

rumors[.]” Rand v. CF Industries, Inc., 42 F.3d 1139, 1146 (7th Cir. 1994).

                                            DISCUSSION

I.     Count Three Against Vaughn and Goodrum

       On Count Three, the Court notes that Grier has indeed indicated that he withdraws

his deliberate indifference claims against Vaughn and Goodrum. Where a plaintiff indicates

intent to withdraw claims, no reasonable jury could find for the plaintiff, and summary

judgment is warranted. Accordingly, the Court grants summary judgment to Vaughn and

Goodrum on Count Three.




                                           Page 6 of 9
II.      Count Two excessive force claims against Vaughn and Goodrum

      A. Applicable Law

         In determining whether an officer’s use of force has violated an inmate’s rights under

the Eighth Amendment, a Court must assess whether “force was applied in a good faith effort

to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson v.

McMillian, 503 U.S. 1, 7 (1992). In making this determination, the Court shall look to various

factors, including (1) the need for the application of force, (2) the relationship between the

need and the force applied, (3) the threat reasonably perceived by the officer, (4) the effort

made to temper the severity of the force, and (5) the extent of the injury suffered. See Outlaw

v. Newkirk, 259 F.3d 833, 837 (7th Cir. 2001). It is “the mindset of the individual applying the

force” that will generally be the decisive factor in excessive force cases. Lewis v. Downey, 581

F.3d 467, 476 (7th Cir. 2009)

      B. Discussion

         Defendants object to Judge Sison’s recommendation that summary judgment be

denied, arguing that Judge Sison failed to consider the “perceived threat” observed by

Vaughn and Goodrum prior to their use of force. In describing this perceived threat,

Defendants note that Vaughn and Goodrum perceived Grier “making contact” with

Anderson.

         Merely observing that Grier made contact with Anderson is insufficient justification

for the use of force that followed that contact. Reviewing the video footage, the Court finds

that the contact was slight, if it occurred at all, a mere flick of an elbow, which is not clearly

intentional and may have been a consequence of Grier putting down his tray. If Vaughn and

Goodrum were shown to have actually seen the entire incident beginning with this contact,

                                          Page 7 of 9
a reasonable jury would be hard-pressed to find that their subsequent use of force was a good

faith effort to impose discipline.

       A better argument for Vaughn and Goodrum would be that they did not see this initial

contact between Anderson and Grier and responded only after Anderson shoved Grier and

begun grappling with him against the wall. The deposition testimony of Vaughn and

Goodrum appears to support this view. The depositions are contradicted, however, by the

incident reports in which Vaughn and Goodrum represented that they had seen the entire

altercation and stated that Grier had shoved Anderson with both hands, an incident that the

video plainly shows not to have occurred. There is a genuine issue of fact here, and a

reasonable jury could well find for Grier. Accordingly, summary judgment is not

appropriate.

                                        CONCLUSION

       For the reasons set forth above, the Court ADOPTS in PART and REJECTS in part

the Report and Recommendation of Magistrate Judge Sison (Doc. 80). The Motion for

Summary Judgment filed by Defendants Vaughn, Goodrum, and Clary (Doc. 69) is

GRANTED in part and DENIED in part. Per Judge Sison’s Report and Recommendation,

Count Five against Jane Doe shall be DISMISSED for failure to prosecute.

       This case shall now proceed on the following claims:


       Count One:           Excessive force claim against Defendant Anderson for the
                            events of August 1, 2015, including pushing Plaintiff,
                            pepper spraying him, pushing him into the ground, and
                            running his head into the wall;

       Count Two:           Excessive force claim against Goodrum and Vaughn for
                            running Plaintiff’s head into the wall on August 1, 2015
                            while he was handcuffed;


                                        Page 8 of 9
Count Three:   Deliberate indifference claim against Anderson for not
               taking Plaintiff directly to health care after the incident;
               and

Count Four:    Deliberate indifference claim against Clary for refusing to
               get Plaintiff medical attention for his injuries on several
               occasions prior to August 4, 2015.

IT IS SO ORDERED.

DATED: March 9, 2020

                                      ____________________________
                                      NANCY J. ROSENSTENGEL
                                      Chief U.S. District Judge




                            Page 9 of 9
